Title: Petition of Puckshunubbee and Others, 20 September 1803
From: Puckshunubbee and Others
To: Jefferson, Thomas


          
            
              To the
              President of the
              United States through 
              
              Silas Dinsmoor his Agent
            
            20th September 1803
          
          The Petition of the undersigned Chiefs and Warriors of the Choctaw Nation of Indians Humbly Sheweth
          That Whereas considering the situation of our Country & the large and many failures on the part of our Nation in making due and regular payments to our Merchants and Traders for supplies furnished our Said Nation from time to time by them, and the Game having so decreased that we find it impossible to discharge the arrearages due by us, unless we do it by disposing of so much Land as will pay the same.
          We therefore Humbly Pray Our Father the President to take our case into his serious consideration, and relieve us from the heavy debts which we now justly owe and are desirous to pay, if our Father will accept of so much land, as he may deem adequate and sufficient to pay the same; and should he receive the Land, we Pray that he will pay to our Merchants & Traders whatever may appear to be justly due them.
          
          The Land we wish to dispose of lies bounding on the Mississippi, the Yazo, and the line run by General Wilkinson near the latter river.   And your Petitioners will ever pray
          Signed
          
            
              
                Puckshunnubbee
              
              his × mark
              Head Chief
               of Oak, tuck, foliah
            
            
              
                Oak Chumma
              
              his × mark
               Ditto 
              of The Town
            
            
              
                Tuska Miubba
              
              his × mark
              Ditto 
              of Coffetroy
            
            
              
                Tish Sha Hulutto
              
              his × mark
              Ditto 
              of Shu, Nock, Koha
            
            
              
                Ponshaba Wela
              
              his × mark
              Warrior
              of  Ditto
            
            
              
                Baukatubba
              
              his × mark
              Warrior
              of Oak, Tuck, foliah
            
          
        